Title: From James Madison to Elbridge Gerry, 3 June 1812
From: Madison, James
To: Gerry, Elbridge


Dear Sir
Washington June 3. 1812
I have been so intensely occupied since I was favored with your two letters of the 19th. & 20th. May, that I could not snatch an earlier moment to acknowledge them. It gives me much pleasure to learn that you retain so much confidence in the soundness & firmness of the great body of the friends to republican principles, with respect to an assertion of the national rights, in the only mode now remaining. In the Country at large, the same spirit seems to be rising as the crisis appealing to it approaches. I have this morning recd. the Resolutions at Annapolis & Richmond, the last of which I inclose as a specimen. Congress have been in sessions with closed doors, on a message from the Executive, since Monday. Be assured my dear sir of the interest I take in your welfare & of my great esteem & regard
James Madison
